Citation Nr: 1224946	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  02-17 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to July 1992.  This appeal comes before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA), New Orleans, Louisiana, Regional Office (RO), which denied service connection for PTSD.  

In April 2004, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In November 2004, the Veteran testified before the undersigned Veterans Law Judge via video conference.  Copies of the hearing transcripts are of record and have been reviewed.  

In February 2005, September 2008, and November 2010, the Board remanded this claim for additional development.  (The Board granted service connection for a rash on the hands and feet and residuals of a head injury or status-post repair of subdural hematoma with headaches in a November 2010 decision).  The Board finds that there has been substantial compliance with the November 2010 remand because the Veteran was sent a notice letter in December 2010 regarding his claim and received a new VA examination in July 2011 and a new VA opinion in January 2012.  

As explained in the November 2010 decision and remand, the Board has re-characterized the issue to include all psychiatric diagnoses in keeping with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  A psychiatric disability is not related to any disease, injury, or incident of service, and was not manifested within one year of service discharge.  



CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Originally this was a new and material evidence claim which the Board reopened in a February 2005 decision.  In March 2005 and October 2008, the Veteran was advised of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The October 2008 letter also informed the Veteran regarding the degree of disability and the effective date as required by Dingess/Hartman, 19 Vet. App. 473.  December 2010 notice specifically informed the Veteran that his claim was expanded to any psychiatric disorder.  

While the notice letters were issued after the original RO decision in March 2002, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by re-adjudicating the claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a supplemental statement of the case (SSOC) could constitute a re-adjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 381 (2006).  The case was re-adjudicated several times; most recently in January 2012 (See January 2012 SSOC).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No prejudice is found by the Board.  

Under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011), the Board has duties to assist the Veteran with his claim.  When the Veteran first filed his claim in March 1996, he was informed that the National Personnel Records Center (NPRC) told VA they did not have all records; the Army Personnel Center forwarded the enlistment examination report and some personnel documents.  However, the January 2012 SSOC indicates that since the last remand the service treatment records have been received (a prior request for copies of the service treatment records has been fulfilled as well, see July 2012 letter).  Service treatment records include information regarding treatment for a head injury (the Veteran is already service-connected for a head injury with residuals of headaches due to status post repair of subdural hematoma-see the November 2010 Board decision).  

The Board also finds that all VA records have been associated with the file.  The Veteran has received several VA examinations and the entire file was reviewed for an opinion in January 2012; the Board finds the April 2011 VA examination report and January 2012 VA opinion and addendum to be fully explanatory.  

An October 2008 response from the Social Security Administration (SSA) shows that the Veteran's medical record was unable to be located.  The Veteran was informed by letter in December 2008.  The Board finds that all available records are in the file.  

Regarding stressor development, the Defense Personnel Records Information Retrieval System (DPRIS) responded there was no confirmation that the Veteran's unit was involved in the removal of bodies.  A March 2010 memorandum by the Appeals Management Center (AMC) explained the efforts it took to verify the Veteran's stressor.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. § 3.103(c)(2): the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  The Board finds the November 2004 hearing transcript shows these duties were fulfilled.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The duties to notify and to assist have been met.  

II.  Service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).  Also, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service by satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service (even though there is no official record of such incurrence or aggravation in such service).  38 U.S.C.A. § 1154(b).  Reasonable doubt is resolved in favor of the veteran.  Id.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  A "psychosis" includes the following: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  See 71 Fed. Reg. 42,758-60 (July 28, 2006).  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

The law provides that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) (2011).  

Where, however, VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  

Further, lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, in the following circumstances:  when a veteran was diagnosed with PTSD in service (38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced fear of hostile military or terrorist activity (38 C.F.R. § 3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. § 3.304(f)(4)).  38 C.F.R. § § 3.304(f).  

Regarding when a veteran experienced fear of hostile military or terrorist activity, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment applies to the Veteran because his application for service connection for PTSD was pending before VA on or after July 12, 2010.  

The final rule amended 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means: that a veteran experienced, witnessed, or was confronted with an event or circumstance.  Id.  The event or circumstance must have involved actual or threatened death or serious injury or a threat to the physical integrity of the veteran or others.  Id.  Examples of the event or circumstance include: an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Id.  Also, the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

While the amended regulations provide for a way to establish PTSD without supporting evidence, the lower evidentiary standard applies only of a VA psychologist or psychiatrist (or a psychiatrist or psychologist with whom VA has contracted) confirms the claimed stressor which supports the diagnosis.  Also, the comments associated with the proposal of the amended regulations indicate the intent that the VA examiner's diagnosis must be within the context of a C&P examination.  As was noted very recently by the U.S. Court of Appeals for the Federal Circuit, the reasons for this were several:  (1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process; (2) VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training; (3) VA provides VA associated practitioners with the Veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder; (4) VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency.  Nat'l Org. of Veterans' Advocates, Inc. v. Shinseki, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Court has stated before as well that where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

The Board finds that service connection for a psychiatric disability, to include PTSD, is not warranted.  The evidence shows Veteran does not have a current diagnosis of PTSD and even if he did in the past, the combat and fear presumptions of 3.304(f) do not apply, the Veteran has not been consistent regarding a stressor and no stressor has been established.  The Board relies on the 2011 and 2012 VA examination report and medical opinions in concluding that any current psychiatric disability is not related to service.  

In March 1996, the Veteran filed a claim for PTSD.  In July 1996, he submitted stressor questionnaire, but provided no stressor description and only provided a date of February 1990 with the location date of Saudi Arabia.  In July 2001, he filed to reopen this claim and filed new claims.  He attended an April 2004 decision review officer (DRO) hearing.  Regarding PTSD, the Veteran stated he saw a dead body in February 1991 while driving through Iraq.  (DRO Transcript, p 6.)  He said he "lost it" at the time.  Id.  When asked about a stressor at the Board hearing in November 2004, the Veteran again stated he saw a dead body during his service.  (Board Transcript, p 3.)  A November 2005 stressor statement provided more details than at the DRO and Board hearings.  In July 2010, the Veteran asserted his psychiatric disability was not the result of the football head injury in service but was PTSD from Desert Storm.  

Two lay statements were submitted in July 2009.  The Veteran's daughter said that since the Veteran's return from Saudi Arabia, he did not socialize with his friends and family.  The Veteran's ex-wife said she knew the Veteran for about 39 years and was married to him for two (she did not specify when).  She said the Veteran was an outgoing person but since he returned home in 1992 he hasn't been the same person.  

Service treatment and personnel records from in service do not show obvious psychiatric problems in service, although the Veteran was treated for a head injury in 1983.  He had no psychiatric problems upon enlistment in December 1973; a clinical psychiatric evaluation was normal on the report of medical examination (RME).  The report of medical history (RMH) showed no past nervous trouble.  January 1979 and August 1983 RMEs showed that the clinical psychiatric evaluations were also normal.  

In September 1983, a service treatment record showed the Veteran had a football injury with no loss of consciousness.  There was no evidence of fracture noted to the head, but he looked ill.  The assessment was head injury.  Follow up showed the Veteran complained of worsening headaches and an assessment was post-concussion syndrome.  Further follow up noted the history was consistent with post-head trauma headache persisting after two and a half weeks.  Depression was also to be ruled out as an etiology as well.  The plan was to refer for evaluation to rule out significant trauma.  An X-ray skull series from this time period showed no significant abnormality.  (As noted the Veteran is service connected for the residuals of a head injury in service-see November 2010 Board decision).  

A November 1988 RME clinical psychiatric evaluation was normal.  June 1992 documentation shows the Veteran stated he did not desire a separation examination and waived the examination.  He did not have a permanent profile in any area and it was determined that his service treatment records indicated no medical problems that were currently under treatment or were previously evaluated.  

Service personnel records show the Veteran had ups and downs in his career before and after both the head injury and the service in the initial Persian Gulf War.  Records show in May 1981 the Veteran was promoted to staff sergeant.  In June 1982, he received his first semi-negative review.  June and August 1983 records show he was court-martialed for drunk driving.  June and July 1983 enlisted evaluation reports were negative.  The May 1984 report referenced that he spent a lot of time drinking and playing cards with subordinates.  In June 1985 he was given a positive report and this generally continued until October 1993 when another evaluation stated that personal family difficulties precluded continued success.  He did receive the Army Commendation Medal in June 1991 for achievement while in pre-combat operations in Operation Desert Shield as a supply sergeant from August 1990 to January 1991.  A record noted he overall "accomplished critical combat support missions in the face of adversity in the desert."  His non-commissioned officer evaluation report from April to June 1992 showed he was fully capable in his job.  

In June 1992, the Veteran enlisted in Army Reserve.  In July, he separated from active duty.  He had numerous unexcused absences in 1992 and 1993.  In July 1993 he was reduced in grade of rank.  In January 1994, he was removed from his unit due to unsatisfactory participation.  In 1997, he was transferred to the inactive ready reserve after further unsatisfactory participation.  

The Veteran filed an initial claim for headaches and a rash in February 1995.  In May 1995, he received a general VA examination.  A review of the neurological and psychiatric systems was normal.  He also received a May 1995 VA examination for brain disease.  The examiner interviewed and examined the Veteran.  His only complaint was headaches.  It was noted that the Veteran was not under medical care at that time and this was his first time visiting VA for treatment.  A neurological examination was unremarkable, but further work up was suggested because he also complained of shoulder and cervical problems.  

In a June 2001 VA PTSD intake record the Veteran related his psychiatric symptoms and history for the first time.  He said his upbringing was "bad" and that his father physically abused him and his mother.  The fact that his mother had late onset of psychotic affective disorder was noted.  The Veteran reported during Desert Storm he witnessed deaths and drove through mine fields.  He was vague in his report and had few PTSD symptoms.  He denied the traumatic nature of the stressors he reported.  He did have depressive symptoms and met the criteria for major depressive disorder.  He also reported excessive substance abuse after returning from Desert Storm.  He denied discipline problems in the military.  This record noted he had a brain hematoma in 1983 and this might be the source of his current difficulties.  His mother's mental illness listed as probably psychotic depression; the Veteran would take her medication sometimes.  The impression was major depressive disorder and organic affective disorder was to be ruled out.  He was not appropriate for the PTSD program but referred to the mental hygiene clinic.  

In 2002, another VA clinician would disagree with the June 2001 intake diagnosis.  Starting in October 2001, the Veteran began seeing Dr. M., who noted that the Veteran was referred for depression after he was considered inappropriate for PTSD treatment.  The Veteran said the worst event of war was seeing dead bodies.  The impression was major recurrent depression, rule out PTSD.  A later VA mental health note from the same month, completed by Dr. R., showed that the Veteran described his life before and after Operation Desert Storm (ODS) and Dr. R. determined that he suffered with PTSD from ODS.  The Veteran was also upset about having to pay child support.  October and November 2001 records show Dr. R. said test results for the Veteran showed he had impairing PTSD and depression from his ODS experiences; Dr. R. concluded the June 2001 intake missed repression and disassociation.  Follow up by Dr. M. showed diagnoses of recurrent major depression and PTSD.  

In a May 2002 letter, Dr. R., a VA clinical psychologist, stated that both he and another clinician, Dr. M. (now deceased), diagnosed the Veteran with PTSD.  Dr. R. stated he and Dr. M. had worked extensively with PTSD patients and was licensed to practice independently without supervision in the fields of psychiatry and clinical psychology respectively.  Both Dr. M. and Dr. R. concurred that the Veteran suffered with PTSD and secondary depression directly related to military experiences.  They had read the June 2001 PTSD intake report and disagreed with its conclusions, noting that the doctor who wrote that report was not supervised, not licensed to practice in another state independently and had little practice in the area of PTSD.  An October 2002 VA record noted the Veteran's psychiatrist, Dr. M., passed away and he was awaiting new reassignment to another psychiatrist; the diagnosis was depression.  

In November 2006, a record from Houston noted the Veteran to be a Katrina evacuee.  The Veteran had reported a history of PTSD but had been diagnosed in Houston with depression, not otherwise specified.  He complained of auditory hallucinations for the last four to five months.  The Veteran reported the trauma of seeing a dead body melted into the side of a tank.  He experienced horror, ran away and vomited.  He had no fear of death, but was later ordered to scrape the remains off of a tank.  When asked how military service affected him, he said it was a stressful experience in life, but overall an "alright experience."  The Veteran said he first sought treatment in 1994.  It was noted he was abused by his father growing up but had a good relationship with his mother, who passed away in 2005.  The diagnosis was PTSD, chronic; major depressive disorder with psychotic features, moderate single episode; and a history of alcohol abuse.  

In August 2007, a social worker diagnosed the Veteran with PTSD based on an interview.  In June 2009, the Veteran requested help during a VA nurse visit because he was using marijuana, crack, cocaine and alcohol; he wanted to quit.  He entered VA rehabilitation the following month.  Some of these records note the Veteran served in combat in ODS (see July 2009 psychological assessment).  A psychosocial assessment initially showed a diagnosis of depression and PTSD; schizophrenia was to be ruled out.  A July 2009 VA psychiatry record showed the Veteran started using crack cocaine at age 40 (after service); he also used alcohol and marijuana.  The Veteran reported past diagnoses of PTSD and schizophrenia.  He was again diagnosed with anxiety and psychotic disorder.  A letter written by a licensed social worker from the same month showed the Veteran was diagnosed with prolonged PTSD.  In September 2009, the Veteran was discharged from rehabilitation after he did not return for treatment.  

In March 2010, a DPRIS response to a request for information stated there was no documentation that the Veteran's unit ever participated in the removal of bodies.  

In April 2010, a VA brain examination report showed that the Veteran said ever since his football head injury he had been under treatment in mental health clinics ever since for a variety of mood, anger, hallucination and delusional symptoms.  The examiner stated: 

The patient is rather vague in the description of his symptoms and remembers that different mental health providers have mentioned that he is being treted (sic) for schizophrenia, hallucination, headaches and psychosis.  

The Veteran admitted to abusing alcohol, illicit drugs, and stated he used to be treated with Thorazine and other psychotropic drugs.  The diagnosis was headaches since his subdural hematoma in 1983 and current evidence of active psychotic state with delusions, hallucinations, and tardive dyskinesia (the latter likely due to the effect of psychoactive medications).  This examiner stated: "Reliability of the patient's history is questionable because of psychotic symptomatology."  It was noted a psychiatric examination was required because of these symptoms.  

The Veteran was given a VA examination in June 2010.  The claims file and medical records were reviewed.  The examiner noted the Veteran's mother had a history of mental illness and may have had schizophrenia.  Prior to service, the Veteran had a fairly normal childhood with the one trauma of a brother (he had four brothers and two sisters) being hit by a car when he was ten.  Under history the Veteran admitted in service he had been court-martialed for a DWI (driving while intoxicated citation).  The Veteran reported "combat experience" but only stated he served in Desert Storm.  He also had a subdermal hematoma as the result of a football injury.  He was currently in his fifth marriage and was estranged from some of his children.  

The examiner saw that the Veteran had been treated for a mental disorder from 1994 to the present; this included treatment for PTSD from 2001 to 2002 and substance abuse from 2009 to 2010.  Many mental disorder symptoms and signs were recorded in the report.  Psychological testing was positive, severe and valid.  

The Veteran asserted he was on Social Security Disability for mental illness.  In the past, treatment was for PTSD and schizophrenia.  The diagnosis was major depressive disorder, single episode, severe with psychotic features.  Additional mental disorders include PTSD and alcohol dependence in early partial remission.  
The examiner clarified the diagnosis by stating that the Veteran reported depression symptoms started in 1994, auditory hallucinations started in 2004 and visual hallucinations started in 2010.  The Veteran had continuous symptoms of depression since 1994 and reported PTSD symptoms since ODS.  The examiner stated that the head injury occurred in 1983 and did not appear to be chronologically related to symptoms of depression, PTSD, or psychotic features.  

As no opinion was given in the June 2010 VA examination, in July 2011 the Veteran was given a new VA examination.  The examiner quoted selected parts of the claims file and noted the Veteran's poor evaluation report in 1984.  He found the Veteran's assertion that all of his problems began after his service in Saudi Arabia to be inconsistent with negative evaluation he received in 1984.  
The Veteran did report the traumatic experience of having to load bodies while in Saudi Arabia.  He was not able to provide the specific sites, dates or battle participation in service.  

The examiner made note that the Veteran seemed very preoccupied with monetary gain as the reason he was pursuing service connection for PTSD; the examiner noted that in May 2002 the Veteran told Dr. R. that he quit his job because he had to pay child support and was essentially working for nothing.  His report of a stressor appeared "inconsistent and non-reliable."  The examiner briefly reviewed to "traumatic events of 2001" and problems in service in 1994 but it is clear this is a typographical error and the examiner meant the Veteran's claimed stressor occurred in 1991 and his issues in service started in 1984.  The examiner stated: "Overall, [the Veteran's] presentation was of depression with psychosis and long-term chemical dependency."  

The Veteran was known to be a poor historian.  The examiner commented that the Veteran was unable to provide many details about the stressor, but did provide he saw a face melted into a tank, that he was on a detail to clean up dead bodies, and mentioned the name of others who were involved.  After recording symptoms, the examiner concluded that the Veteran did not meet the criteria for PTSD.  "His description of the trauma was very vague and there are inconsistencies in his reporting."  His primary presentation was of a person with a more severe mental illness: chronic depression with psychotic features and chemical dependence.  

The diagnosis was major depressive disorder with psychotic features and polysubstance dependence.  The examiner noted that descriptions of a traumatic event were inconsistent, imprecise and not consistent with the record.  His main symptoms were depression with psychotic features.  

The examiner stated that the depressive disorder and polysubstance dependence was less likely than not related to military service because he had heard voices for only five or six years, he reported his mother likely had schizophrenia, and he was addicted to crack cocaine and other substances for many years after service.  

In January 2012, a VA opinion and addendum was provided.  The entire claims file reviewed by another examiner along with the April 2011 VA examination.  This examiner noted that the Veteran was found to have major depressive disorder with psychotic features and polysubstance dependence.  He was not found to have PTSD based on a thorough review and extensive rationale given by the examiner.  He was determined to be motivated by secondary gain to acquire a specific diagnosis of PTSD and link it to events that occurred after 1991 in Saudi Arabia.  

The examiner opined that it was less likely that any mental disorder was related to service.  The examiner noted that the Veteran failed to mention hostile military or terrorist activity as a stressor in the past examination.  He reported exposure to cleaning up a dead body, but the examiner noted that this report was found to be unreliable in the past.  She noted that VA treatment records prior to the claim sometimes would describe other stressors but the Veteran did not report them at his VA examinations.  She noted that even with stressor accounts, he was not given a diagnosis of PTSD by the VA PTSD treatment team on various occasions.  She noted the inconsistencies of what different providers diagnosed.  "It appears that half the clinicians who meet [the Veteran] diagnose him with PTSD and the others do not."  The unreliable diagnosis was hard to explain, but it was likely due to the fact that the Veteran did not clearly meet the criteria for PTSD; the examiner stated that it was possible he barely met the criteria at times and overlapping symptoms of depression were not considered.  

The examiner pointed out personnel records showed that he had unstable and unreliable behavior as a noncommissioned officer in 1984 which was before the trauma of exposure in 1991.  He received a meritorious commendation medal for his work in DSO in 1991.  But later (while in the Reserves) he was disciplined for unexcused absences.  She explained that the Veteran also had behavior problems in service in 1984, prior to deployment to Saudi Arabia.  He was not diagnosed or treated for a mental disorder at that time.  She noted that poor conduct is not a necessarily definitive or a linking indicator of a mental illness.  It could be a marker for illness or alteration in behavior but the entire history and motivation for secondary gain needed to be taken into account.  

It was undeniable the Veteran had a serious mental condition and substance dependency problem that impaired his life.  The examiner found that the current psychosis was more likely than not caused by a family genetic component as this mother had schizophrenia and his years of crack cocaine abuse than to exposure to dead bodies in the Persian Gulf.  The examiner noted that since the April 2011 VA examination the Veteran had been hospitalized for psychosis and homicidal ideation, not PTSD symptoms.  He was using crack prior to this admission.  His current psychotic condition, caused by drug use or depression, was his primary mental disorder.  The current condition could cause confusion and disagreement amongst providers regarding PTSD.  The examiner said that based on the number of clinicians over the years who diagnosed PTSD, it was likely that he did once meet the criteria for PTSD at one point, but he currently did not meet full criteria.  It could change with stabilization of the psychosis.  "When a psychotic disorder is present it can be difficult to see symptoms of PTSD."  As a result, the current mental disorders were not related to service or fear of hostile military or terrorist activity.  

The Board finds the Veteran is competent to report symptoms of a psychiatric disability, however, determinations of etiology and a diagnosis of such a disability is not for lay persons, but for an expert.  See 38 C.F.R. § 3.159(a)(2).  To the extent he has stated his past symptoms to clinicians, the Board finds him competent to make such statements.  

The Veteran is also competent to relate what he personally experienced, such as a stressor.  In this case, the Board finds the Veteran was inconsistent on reporting a stressor because when he initially returned his stressor statement in July 1996 he failed to state a stressor at all.  See Caluza, 7 Vet. App. at 511 (consistency is a consideration for the Board).  In October 2002, he reported having seen dead bodies to Dr. M.; this report was in contrast to the June 2001 VA PTSD intake where he reported he witnessed deaths and drove through mine fields.  He later testified that he had to remove a dead body from a tank during ODS.  Several clinicians have noted the Veteran is not a reliable source for information (see the April 2010 and 2011 VA examination reports).  The stressor was not reported contemporaneously either.  The Veteran has not been consistent in reporting a stressor; as result the Board does not find him credible and does not find his stressor consistent with his service.  The Board finds the Veteran is not a credible source for information regarding a stressor and assigns less weight to his statements.  

Regarding the other lay statements submitted by the Veteran's ex-wife and daughter, the Board finds them competent to state what they have observed, but finds the statements to be vague and lacking in detail regarding the time period of when the Veteran started to be less social.  Also, since the real issue is whether the Veteran has any psychiatric disability related to service; an expert is needed.  See 38 C.F.R. § 3.159(a)(2).  The statements are assigned limited probative weight.  

The Board finds that service connection for a psychiatric disorder is not warranted, to include PTSD.  The Veteran does not have a current diagnosis for PTSD at this time, but even if he did at some point in the past, the elements lacking for a grant of the benefit also include medical evidence of a link between current symptomatology and a claimed in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  As noted above, the Board does not find the Veteran credible in his report of a stressor.  

As an initial matter, the Board finds the combat presumptions under § 1154(b) or 38 C.F.R. § 3.304(f)(2) do not apply in this case.  Although the Veteran variously reported combat, he did not consistently report it throughout the record and most of the time did not report combat as a stressor.  While the Board has considered the circumstances of the Veteran's service under 38 U.S.C.A. § 1154(a), the Veteran is not a reliable historian and in March 2010 DPRIS did not confirm the Veteran's unit was involved in removing bodies.  

Additionally, the Board finds no evidence that psychosis manifested itself to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Veteran separated from service in 1992 and received a VA examination in May 1995 and psychoses (to include psychotic symptoms) were not noted at that time.  

Regarding the fear of hostile military or terrorist activity presumption under § 3.304(f)(3), the Board finds it does not apply because the Veteran did not consistently report a stressor consistent with that section.  Even if he did consistently report witnessing the sight of a dead Iraq soldier, this is not a hostile or terrorist threat to the Veteran in this case-the examples given in § 3.304(f)(3) are not analogous.  The Board finds that § 3.304(f)(3) is inapplicable here.  

Several differing opinions were given in this case.  The Board finds that in considering the April 2011 and January 2012 VA opinion and examination reports in conjunction with one another they are the most probative pieces of evidence in the file.  In the April 2011 VA examination report, the Veteran was interviewed, examined and a rationale was provided.  To the extent some facts were misreported or a further explanation was needed, the January 2012 VA examiner reviewed the entire file and explained that the Veteran did not have PTSD, no psychiatric disabilities were related to service and set forth reasons as to why there were differing diagnoses in the file.  Considering all of the evidence as a whole, the Board finds the April 2011 and January 2012 examiners were in the best position to determine the nature and etiologies of any psychiatric disabilities based on all evidence of record.  

The Board has considered the other opinions in the file but finds them lacking.  Dr. R.'s October 2001 record and May 2002 letter where he determined that the Veteran suffered with PTSD from ODS does not provide an explanation for that diagnosis or explain what stressors the Veteran reported.  The November 2006 VA evaluation showed diagnoses of both PTSD and major depressive disorder, however, no specific stressor was identified in relation to this diagnosis (the record noted both abuse by his father and the sighting of a dead body in service).  Neither physician was given the opportunity to review the Veteran's entire file which is important, given past reports regarding the Veteran's unreliability (for example, see the April 2010 VA brain examination report).  

Other opinions are also less probative.  Neither the August 2007 nor the July 2009 social worker opinions showed the entire history of the Veteran's disability had been reviewed before a diagnosis was rendered.  The June 2010 VA examiner did diagnose PTSD, but noted symptoms started after service and did not provide any explanation regarding etiology of primarily diagnosed major depressive disorder with psychotic features.  

Given the above evidence, the Board does not find that service connection is warranted for any psychiatric disorder.  In coming to this conclusion the Board primarily relies on the opinion of the January 2012 VA examiner who reviewed the file and provided an opinion based on the totality of the evidence.  The examiner noted the current psychiatric disability was likely due to a family history of psychosis and years of post-service crack cocaine abuse.  The Board also finds there is no evidence that a psychiatric disability is due to a past head injury in service even though the Veteran himself asserted he was not pursuing this theory (see July 2010 statement).  Even the April 2010 VA examiner stated there was no relationship between this injury and a current disability.  




	(CONTINUED ON NEXT PAGE)


The Board finds that a clear preponderance of the evidence shows that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  As a result, the claim is denied.  


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


